Citation Nr: 1748724	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  15-00 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a low back disorder/intervertebral disc syndrome (IVDS).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to September 1954.  

This case comes before the Board of Veterans' Appeals (Board) from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over this case was subsequently transferred to the RO in Phoenix, Arizona, which forwarded the appeal to the Board.  

In July 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

The Board's review of the electronic claims file reveals that further development on the issue of entitlement to service connection for a low back disorder/IVDS is warranted.  

It is contended that current low back disorder /IVDS is of service incurrence.  Specifically, the Veteran claims that she has suffered low back symptomatology ever since an inservice motor vehicle accident (MVA) in late 1953.  In the alternative, it is claimed that current low back symptoms are associated with service-connected subluxation of the cervical spine with residual tenderness and pain in the distribution of the left sciatic nerve.  

Review of the record shows treatment in October 1953 for non-radiating low back pain over the left sacroiliac joint.  Following a November 1953 MVA, she was diagnosed with partial dislocation at C2-5.  In the accident, she was thrown forward and struck her face on the dashboard.  She experienced residual cervical spine stiffness.  She wore a cervical brace to treat her symptoms.  No low back residuals were noted at time of discharge.  

Shortly after service discharge, the Veteran filed a claim for benefits associated with the inservice accident.  In an April 1955 report, a physician noted that he had treated the Veteran for back pain and sciatic radiation.  When examined by VA in August 1955, there was back pain on motion and pain in the distribution of the left sciatic nerve.  Based on this evidence, the RO found that service connection was warranted for subluxation of the cervical spine with residual tenderness and pain in distribution of the sciatic nerve.  See August 1955 rating decision.  

In 2012, the Veteran filed her current claim.  There are post service records dated as early as 2008 showing recurring low back pain with radiating pain into the right lower extremity.  Magnetic resonance imaging (MRI) in 2008 showed multilevel degenerative changes without significant central stenosis.  MRI in 2012 showed moderate degenerative changes in the lumbar spine and disc disease.  

Following review of the claims file and examination of the Veteran, a VA examiner opined in a December 2013 report that the Veteran's low back disorder was unrelated to her inservice accident.  For rationale, she explained that there was a lack of objective evidence of an ongoing or chronic low back condition.  She added that the Veteran's current back condition was associated with the changes associated with the normal processes of aging.  

At the 2017 videoconference hearing, the Veteran testified as to her dissatisfaction with the VA 2013 examination.  Specifically, she claimed that the doctor barely looked up at her and instead stared into her computer.  The examiner got dates wrong and needed correction as to the Veteran's medical history.  The Veteran felt the examination was cursory.  She continued to be treated by a Dr. Shaw at the Arrowhead Clinic.  

The Veteran's husband submitted a statement attesting to the Veteran's low back continuity of symptomatology.  He was at the accident site in 1953.  He recalled that in addition to her neck problems, the Veteran suffered from lower back pain which had been an ongoing problem since the inservice MVA.  

Of record is a list as provided by the Veteran of the hospitals, clinics, and/or physicians who have treated her since discharge from service for her low back problems.  The list, for the most part, is not detailed and does not provide the full names of the doctors or the facilities.  However, through internet searches, the Board has found the addresses of more than one facility.  Additional attempts should be made to obtain records that might corroborate the Veteran's claim as to ongoing continuity of low back symptomatology.  

Under the circumstances of this case, additional VA examination should be obtained.  Moreover, the Veteran should be given the chance to enhance her list of treating facilities with more detailed information (e.g., names and addresses) in order for the VA to obtain such records.  Where possible, the AOJ should attempt to gather these records from the information already available.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)  

1.  The AOJ should contact the Veteran and request that she identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated her for her low back condition, on appeal.  As noted above, a list of these facilities is of record, but in most cases, the necessary information has not been provided.  For example, exact names of the physicians and specific addresses are not indicated.  With any necessary authorization from the Veteran, the AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran and her representative should be informed of such.  

Specific attempts should be made to obtain current records from a Dr. Shaw at the Arrowhead Clinic in Arizona.  An internet search reflects that there are multiple clinics in the state with that name.  The Veteran should be able to provide the address of the facility where she continues to be treated.  Also, an attempt should be made to obtain pertinent records, not already of record, from The McKinney Clinic, Durant, Oklahoma 74701, and The Everett Clinic, Marysville, Washington 98270.  

2.  Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any diagnosed low back disorder.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  Additionally, the examiner must consider the Veteran's statements regarding onset of symptoms.  

The examiner should provide an opinion concerning the following:

Is it at least as likely as not (50 percent or greater probability) that any diagnosed low back disorder/IVDS is of service onset or otherwise related to the Veteran's active service?

Is it at least as likely as not (50 percent or greater probability) that any diagnosed low back disorder/IVDS is proximately due to or the result of or is aggravated by (permanently increased in severity beyond the natural progress of the disorder) by the service-connected subluxation of the cervical spine with residual tenderness and pain in distribution of the left sciatic nerve?

The examiner must consider the medical records and lay statements, and a rationale for the opinions should be provided.  

A comprehensive rationale must be provided for the opinions rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.  

3.  Then, readjudicate the claim on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

